Exhibit 10.24

 

This document constitutes part of the prospectus covering
securities that have been registered under the Securities Act of 1933.

 

Walter Industries, Inc.

Long-Term Incentive Award Plan
Restricted Stock Unit Award Agreement

 

THIS AGREEMENT, effective as of the Date of Grant set forth below, represents a
grant of restricted stock units (“RSUs”) by Walter Industries, Inc., a Delaware
corporation (the “Company”), to the Participant named below, pursuant to the
provisions of the Amended 1995 Long-Term Incentive Stock Plan of Walter
Industries, Inc. (the “Plan”). You have been selected to receive a grant of RSUs
pursuant to the Plan, as specified below.

 

The Plan provides a complete description of the terms and conditions governing
the grant of RSUs. If there is any inconsistency between the terms of this
Agreement and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this Agreement. All capitalized terms shall
have the meanings ascribed to them in the Plan, unless specifically set forth
otherwise herein.

 

Participant: Gregory E. Hyland

 

Date of Grant: September 16, 2005

 

Number of RSUs Granted: 35,000

 

Purchase Price: None

 

Share Price Targets:

 

December 31, 2006

 

$

53.01

 

December 31, 2007

 

$

58.31

 

Deceember 31, 2008

 

$

64.14

 

December 31, 2009

 

$

70.56

 

December 31, 2010

 

$

77.61

 

December 31, 2011

 

$

85.37

 

September 16, 2012

 

$

91.82

 

 

The parties hereto agree as follows:

 

1.         Employment With the Company. Except as may otherwise be provided in
Section 6, the RSUs granted hereunder are granted on the condition that the
Participant remains an Employee of the Company or its Subsidiaries from the Date
of Grant through (and including) the vesting date, as set forth in Section 2
(referred to herein as the “Period of Restriction”).

 

This grant of RSUs shall not confer any right to the Participant (or any other
Participant) to be granted RSUs or other Awards in the future under the Plan.

 

1

--------------------------------------------------------------------------------


 

2.         Vesting. RSUs shall vest one hundred percent (100%) at the end of the
seventh anniversary following the Date of Grant; provided, however, if the
predetermined Share Price Targets (as set forth on page 1) are achieved and you
remain employed by the Company, vesting of the RSUs shall accelerate as follows:

 

(a)                            Twenty-five percent (25%) of the total number of
RSUs granted shall vest on December 31, 2006 (i.e., you must be employed by the
Company on such date and achieve the Share Price Target to vest) if the closing
price of the Company’s stock is at least equal to fifty-three dollars and one
cent ($53.01) for any period of sixty (60) consecutive calendar days preceding
December 31, 2006.

 

(b)                           Fifty percent (50%) of the total number of RSUs
granted, less the number of any RSUs previously vested, shall vest on
December 31, 2007 (i.e., you must be employed by the Company on such date and
achieve the Share Price Target to vest) if the closing price of the Company’s
stock is at least equal to fifty-eight dollars and thirty-one cents ($58.31) for
any period of sixty (60) consecutive calendar days preceding December 31, 2007.

 

(c)                            Seventy-five percent (75%) of the total number of
RSUs granted, less the number of any RSUs previously vested, shall vest on
December 31, 2008 (i.e., you must be employed by the Company on such date and
achieve the Share Price Target to vest) if the closing price of the Company’s
stock is at least equal to sixty-four dollars and fourteen cents ($64.14) for
any period of sixty (60) consecutive calendar days preceding December 31, 2008.

 

(d)                           One hundred percent (100%) of the total number of
RSUs granted, less the number of any RSUs previously vested, shall vest on
December 31, 2009 (i.e., you must be employed by the Company on such date and
achieve the Share Price Target to vest) if the closing price of the Company’s
stock is at least equal to seventy dollars and fifty-six cents ($70.56) for any
period of sixty (60) consecutive calendar days preceding December 31, 2009.

 

(e)                            One hundred percent (100%) of the total number of
RSUs granted, less the number of any RSUs previously vested, shall vest at any
time up to and including December 31, 2010 if the closing price of the Company’s
stock is at least equal to seventy-seven dollars and sixty-one cents ($77.61)
for any period of sixty (60) consecutive calendar days preceding December 31,
2010. Unless otherwise elected in a properly executed Deferral Election Form,
payout will occur as soon as administratively feasible after fulfilling the
Share Price Target goal.

 

(f)                              One hundred percent (100%) of the total number
of RSUs granted, less the number of any RSUs previously vested, shall vest at
any time up to and including December 31, 2011 if the closing price of the
Company’s stock is at least equal to eighty-five dollars and thirty-seven cents
($85.37) for any period of sixty (60) consecutive calendar days preceding
December 31, 2011. Unless otherwise elected in a properly executed Deferral
Election Form, payout will occur as soon as administratively feasible after
fulfilling the Share Price Target goal.

 

2

--------------------------------------------------------------------------------


 

(g)                           One hundred percent (100%) of the total number of
RSUs granted, less the number of any RSUs previously vested, shall vest at any
time up to and including September 16, 2012 if the closing price of the
Company’s stock is at least equal to ninety-one dollars and eighty-two cents
($91.82) for any period of sixty (60) consecutive calendar days preceding
September 16, 2012. Unless otherwise elected in a properly executed Deferral
Election Form, payout will occur as soon as administratively feasible after
fulfilling the Share Price Target goal.

 

The following table summarizes the vesting treatment of a hypothetical grant of
1,000 RSUs, based upon whether or not Share Price Targets are achieved.

 

 

 

Number of RSUs That Vest

 

Earliest Date on Which RSUs Vest

 

If Share Price
Targets Achieved

 

If Share Price
Targets Not Achieved

 

 

 

 

 

 

 

December 31, 2006

 

250

 

0

 

 

 

 

 

 

 

December 31, 2007

 

500 less RSUs previously vested

 

0

 

 

 

 

 

 

 

December 31, 2008

 

750 less RSUs previously vested

 

0

 

 

 

 

 

 

 

December 31, 2009

 

1,000 less RSUs previously vested

 

0

 

 

 

 

 

 

 

December 31, 2010

 

1,000 less RSUs previously vested

 

0

 

 

 

 

 

 

 

December 31, 2011

 

1,000 less RSUs previously vested

 

0

 

 

 

 

 

 

 

September 16, 2012

 

1,000 less RSUs previously vested

 

1,000

 

 

3.         Timing of Payout. Payout of all RSUs shall occur as soon as
administratively feasible after vesting, but not sooner than three business days
following vesting, unless a Participant elects to defer the payout of RSUs upon
vesting by completing in writing and returning to the Company an irrevocable
deferral election form within six (6) months of the Date of Grant.

 

4.         Form of Payout. Vested RSUs will be paid out solely in the form of
shares of stock of the Company.

 

5.         Voting Rights and Dividends. Until such time as the RSUs are paid out
in shares of Company stock, the Participant shall not have voting rights.
Further, no dividends shall be paid on any RSUs.

 

6.         Termination of Employment. In the event of the Participant’s
termination of employment with the Company or its Subsidiaries for any reason
during the Period of Restriction, all RSUs held by the Participant at the time
of employment termination and still subject to the Period of Restriction shall
be forfeited by the Participant to the Company. However, the Committee may, in
its sole discretion, vest all or any portion of the RSUs held by the
Participant. For all previously vested RSUs that have been properly deferred,
payout shall occur upon the earlier to occur of the elected deferred vesting
date or the date of your employment termination for any reason.

 

7.         RESERVED

 

3

--------------------------------------------------------------------------------


 

8.         Restrictions on Transfer. Unless and until actual shares of stock of
the Company are received upon payout, RSUs granted pursuant to this Agreement
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated (a “Transfer”), other than by will or by the laws of descent and
distribution, except as provided in the Plan. If any Transfer, whether voluntary
or involuntary, of RSUs is made, or if any attachment, execution, garnishment,
or lien shall be issued against or placed upon the RSUs, the Participant’s right
to such RSUs shall be immediately forfeited by the Participant to the Company,
and this Agreement shall lapse.

 

9.         Recapitalization. In the event of any change in the capitalization of
the Company such as a stock split or a corporate transaction such as any merger,
consolidation, separation, or otherwise, the number and class of RSUs subject to
this Agreement may be equitably adjusted by the Committee, in its sole
discretion, to prevent dilution or enlargement of rights.

 

10.       Beneficiary Designation. The Participant may, from time to time, name
any beneficiary or beneficiaries (who may be named contingently or successively)
to whom any benefit under this Agreement is to be paid in case of his or her
death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s lifetime. In the absence of any such designation, benefits
remaining unpaid at the Participant’s death shall be paid to the Participant’s
estate.

 

11.       Continuation of Employment. This Agreement shall not confer upon the
Participant any right to continue employment with the Company or its
Subsidiaries, nor shall this Agreement interfere in any way with the Company’s
or its Subsidiaries’ right to terminate the Participant’s employment at any
time.

 

12.       Miscellaneous.

 

(a)                            This Agreement and the rights of the Participant
hereunder are subject to all the terms and conditions of the Plan, as the same
may be amended from time to time, as well as to such rules and regulations as
the Committee may adopt for administration of the Plan. The Committee shall have
the right to impose such restrictions on any shares acquired pursuant to this
Agreement, as it may deem advisable, including, without limitation, restrictions
under applicable federal securities laws, under the requirements of any stock
exchange or market upon which such shares are then listed and/or traded, and
under any blue sky or state securities laws applicable to such shares. It is
expressly understood that the Committee is authorized to administer, construe,
and make all determinations necessary or appropriate to the administration of
the Plan and this Agreement, all of which shall be binding upon the Participant.

 

(b)                           The Committee may terminate, amend, or modify the
Plan; provided, however, that no such termination, amendment, or modification of
the Plan may in any material way adversely affect the Participant’s rights under
this Agreement, without the written consent of the Participant.

 

(c)                            The Participant may elect, subject to any
procedural rules adopted by the Committee, to satisfy the withholding
requirement, in whole or in part, by having

 

4

--------------------------------------------------------------------------------


 

the Company withhold and sell shares having an aggregate Fair Market Value on
the date the tax is to be determined, equal to the amount required to be
withheld.

 

The Company shall have the power and the right to deduct or withhold from the
Participant’s compensation, or require the Participant to remit to the Company,
an amount sufficient to satisfy federal, state, and local taxes (including the
Participant’s FICA obligation), domestic or foreign, required by law to be
withheld with respect to any payout to the Participant under this Agreement.

 

(d)                           The Participant agrees to take all steps necessary
to comply with all applicable provisions of federal and state securities laws in
exercising his or her rights under this Agreement.

 

(e)                            This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or national securities exchanges as may be required.

 

(f)                              All obligations of the Company under the Plan
and this Agreement, with respect to the RSUs, shall be binding on any successor
to the Company, whether the existence of such successor is the result of a
direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

(g)                           To the extent not preempted by federal law, this
Agreement shall be governed by, and construed in accordance with, the laws of
the state of Delaware.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of the Date of Grant.

 

 

Walter Industries, Inc.

 

 

 

 

 

By:

/s/ Donald N. Boyce

 

 

Chairman, Compensation and Human Resources

 

 

Committee

 

 

 

ATTEST:

 

 

 

 

 

/s/ Victor P. Patrick

 

 

/s/ GE Hyland

 

 

Participant

 

5

--------------------------------------------------------------------------------